Title: To John Adams from William Churchill Houston, 11 July 1780
From: Houston, William Churchill
To: Adams, John


     
      Sir
      Philada. 11 July 1780
     
     The principal military Event which has taken Place for some considerable Time past, is the Fall of Charlestown, the Capital of South Carolina. No very material Circumstances can, as yet, be added to those officially published, and which the several American Prints have given you, and the British still earlier. The Intelligence from the Southward being overland is very tedious in it’s Passage; and besides this, after the Capitulation the Enemy interposed every Means by dilatory and frivolous Pretences, by what Candour will, in my Opinion, decide to be a Breach of the Spirit of their Engagements, to delay the Dispatches General Lincoln had stipulated should be sent to Congress. This is in their usual Stile; and we have daily Accounts of Cases in which they pay no Sort of regard to their Promises sacredly pledged in Favour of the Citizens. Rapines, Violences and Abuses of every Kind are committed without Reserve, and with very little Discrimination. Their Conduct is of a Piece with what they have held in every similar Instance, uninfluenced by any Principles of Honour, Truth, Humanity or even Policy. In the Hour of Debility and Want of Preparation to oppose them, they have overun a considerable Part of the State of South Carolina; but as General Gates is collecting a Force to oppose them, and as their Cruelties and Oppressions will probably soon work up the Spirits of the People to Fury and Desperation, they will be expelled from the Country.
     It seems to be the Ordination of Providence, and, though the Sufferings are severe, it seems to be the Interest of the Union, that each State, in its’ Turn should be vexed with their Depredations and Barbarities. It operates an amazing Change in the Temper and Sentiments of the People, and fixes them in a rooted and resolute Determination to risque the Extremes of Destruction in Preference before Submission. It is clear and undisputed Experience, that in those States where they have made Progress, and from which they have been driven with Arms, or obliged to relinquish with Shame and Disappointment, the Flame of Liberty and Patriotism burns with more Strength and Brightness, and the Exertions of the People are most deciding and irresistible.
     Every Person who has attended to the Course of our Revolution knows the Meaning of what in Words is a Paradox, that “our Misfortunes are our Safety.” The Capture of Charlestown is much to be regretted when we reflect that our Soldiers will be starved and scourged into the Enemy’s Service; that the Citizens must suffer Pillagings, Conflagrations and Brutality, but it is obvious to every one that it will promote, under the Favour of Heaven, the general Cause. It has awaked a Spirit superiour to any Thing I have seen since the year 1775 and 6, a Spirit that is fast pervading the whole Comunity, a Spirit which enlivens and encreases every Day.
     Cornwallis commands to the Southward with between four and five Thousand Men; Clinton has brought back to New-York a Number somewhat larger; and at the Date of this they are encamped from Philipse’s on the North-river across the Country above King’s-bridge. When the News of the Fall of Charlestown arrived, and the Troops were returning from thence, they came out with much Confidence and Triumph into New-Jersey, setting Fire to the Country as they passed. The disaffected strengthened their Expectations of Despondence and Submission among the Militia, and Desertions from the regular Troops. In every Respect they were more disappointed, than perhaps they have ever been since the Commencement of the War. Scarce a Man deserted, or Citizen adhered to them, both regulars and Militia, particularly the latter, fought them with the most des­perate internecine Fury. The Vengeance due to their former Baseness and Barbarities cannot be forgotten. Manet alta Mente repostum.
     Considering the Disaster we have met with on a general Scale, we are not in the least dejected by it. We are more apprehensive of the Effect it will have on your Side of the Water, where such Things strike much more forcibly than here. Hope you will take the necessary Steps to prevent any unnecessary unfavourable Impressions.
     Nothing but a better Supply of Money is wanting to give decisive Vigour to the War; and if we cannot get it we are not going to give up a good Cause for Want of it, however essential it may be thought.
     
      I am, Sir with great Respect your obedt. hble. servant
      Wm. Churchill Houston
     
    